IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 96-40490
                        Conference Calendar



CLIFTON RAY CHOYCE,

                                         Plaintiff-Appellant,

versus

LESLIE WOODS ET AL.,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-129
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Clifton Ray Choyce, Texas prisoner #380334, appeals the

grant of summary judgment in favor of the defendants dismissing

his civil rights complaint.   Choyce argues that the dismissal of

his complaint was in error because the defendants acted outside

the scope of the meal-service policy at issue when they denied

him food for failing to follow the policy, and because his due

process rights were violated when he was disciplined without

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40490
                              - 2 -

prior notice for his failure to follow the policy.

     The record supports the magistrate judge’s implicit

conclusion that the defendants acted within their authority in

enforcing the policy and that the consequences of Choyce’s

failure to follow that policy sufficiently were outlined.    The

record also supports the conclusion that Choyce had knowledge

that he his misconduct was prohibited.   Compare Reeves v.

Pettcox, 19 F.3d 1060, 1061 (5th Cir. 1994).

     We caution Choyce that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Choyce is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     AFFIRMED.